Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19210 Filed 07/31/20 Page 1 of 31




         EXHIBIT 13
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19211 Filed 07/31/20 Page 2 of 31




                                     STATE OF MICHIGAN
                  IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

    PEOPLE OF THE STATE OF MICHIGAN,
                                                          Case No: 07-01 501 8-01
                        Plaintiff,                        Hon. Brian R. Sullivan
                                                                       RECEIV
    DAVONTAE SANFORD,                                                          MAR0j2012

                        Defendant.                                   APPELLATE 0~ND~J~
                                                                                    QPri~~


    Thomas M. Chambers P32662               Kim McGinnis P67678
    Attorney for Plaintiff                  Attorney for Defendant
    1441 St. Antoine                        645 Griswold Street, Suite 3300
    Detroit, MI 48226                       Detroit, Ml 48226
    (313) 224-5777                          (313) 256-9833


                      OPINION AND ORDER DENYING DEFENDANTS
                          MOTION TO WITHDRAW GUILTY PLEA


                        At a session of said Court, held in the Frank
                        Murphy Hall of
                        Wayne,      St~b     2 ~Df
                                       Justice, City 2012
                                                     of Detroit,
                                                        Michigan,Countyon
                                                                       of


                        PRESENT: HONORABLE BRIAN R. SULLIVAN



          The defendant, Davontae Sanford, seeks to withdraw his guilty plea for second

    degree murder (MCL 750.317) and felony firearm (MCL 750.522(b). Sanford contends he

    is actually innocent based on three grounds: 1) William Rice can provide an alibi; 2) his
                                          Page 1 of 30



                                                                 Sanford_NSB_000485
    Case
    4-   2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19212 Filed 07/31/20 Page 3 of 31
4




        confession was false; and 3) another person, Vincent Smothers, has confessed to the
        murders that underlie the defendants conviction.1


               For the reasons set forth in this Opinion, the court finds the defendant has not met

        his burden to show he is actually innocent by clear and convincing evidence because: (i)

        Sanfords assertion of alibi is based on patently false evidence, (ii) there is no basis in

        evidence to conclude Sanfords confession was false, and (iii) Smothers confession,

        standing alone, is insufficient to warrant granting defendants motion to withdraw his plea.
        Accordingly, defendants motion to withdraw his guilty plea is denied.



                                           I. PROCEDURAL HISTORY



                Defendant was charged with four counts offirst degree premeditated murder (MCL
        750.316), four counts of first degree felony murder (MCL 750.316), one count of assault
        with intent to commit murder (MCL 750.83), one count of robbery armed (MCL 750.529)

        and one count of felony firearm (MCL 750.227(b). The charges arose out of the murders

        of Michael Robinson, Sr., Nicole Chapman, Deangelo McNoriell and Brian Dickson, who

        were murdered in Robinsons house at 19740 Runyon St. (Runyon) on September 17,

        2007 about 11:25 p.m.



        1The defendant contended his guilty plea should be set aside based on a due process violation by the state
        when it did not immediately produce Smothers confession to defendant when it was made. The defendant
        knew about the confession before the prosecutor, but initially had the wrong name. The police knew of the
                                                     Page 2 of 30



                                                                                 Sanford_NSB_000486
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19213 Filed 07/31/20 Page 4 of 31




           A bench trial was held on March 17 and 18, 2008. After the state presented its

    evidence, the parties announced they had reached a plea agreement. Defendants plea
    was placed on the record and accepted by the court. Defendant agreed to plead guilty to
    four counts ofsecond degree murder (MCL 750.317) and one count offelony firearm. The

    parties further agreed defendant would receive a sentence within the D3 range of the
    sentencing guidelines grid. The other chargeswere dismissed. Defendant also agreed to
    provide truthful information to the authorities about the multiple homicides. On April 4,

    2008 defendant was sentenced pursuant to his plea agreement to thirty seven to ninety

    years imprisonment on the murder convictions and two years for felony firearm.


           The defendant filed a motion to withdraw his guilty plea. The court initially denied
    these motions without prejudice, but ultimately granted an evidentiary hearing. During that

    hearing the defendant filed an application for leave to file a delayed appeal in the Court of

    Appeals. In May, 2009, the Court of Appeals remanded the case to this court for an

    evidentiary hearing (which was in progress) limited to the issues raised in defendants
    motion to withdraw his plea, actual innocence and due process violation. The evidentiary

    hearing and other hearings on related motions were held over an extensive period oftime

    so the parties could presentwitnesses. The due process ground has been abandoned by
    defendant by not addressing it in its final brief filed on October 26, 2011. People v Small,

    120 Mich App 442 (1982).



    confession about April 28, 2009.
                                           Page 3 of 30



                                                                    Sanford_NSB_000487
Case
t    2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19214 Filed 07/31/20 Page 5 of 31




                      II. STANDARD OF REVIEW FOR PLEA WITHDRAWAL
                          AFTER SENTENCING: DEFENDANT BEARS THE
                         BURDEN BY CLEAR AND CONVINCING EVIDENCE
                            TO DEMONSTRATE ACTUAL INNOCENCE
           A. Defendant bears the burden by clear and convincing evidence to
           demonstrate actual innocence.

            1. Defendants conviction is the result of his guilty plea, not his confession.

            Defendant has made strenuous efforts to posture his conviction as being the result

    of afalse confession. Defendants conviction is the result of his guilty plea. MCR 6.310(C)
    controls plea withdrawal after sentencing. However, the rule does not specify the grounds

    or standard for governing withdrawal of a plea after sentencing. Case law has provided

    some guidance.2


           2. Defendant bears the burden of proof to establish the fact ofactual innocence by
    clear and convincing evidence.

            Michigan law does not favor the change of a plea after sentencing. People v

    Goldman, 245 Mich 578 (1929); People v Rucker, 254 Mich 342 (1931). The focus is on
    the plea itself. People v Zaleski, 375 Mich 71(1965). There is no absolute right to

    withdraw a plea. There must be an error in the plea proceedings and a showing there has

    2Defendant proposes the Court of Appeals apply the law in People v Swain, 288 Mich App 609 (2010).
    Swain was a jury trial and does not apply to this case. Nor do the cases cited by defendant on colla~ral
    relief provide guidance, such as habeas relief. United States v Bagley, 473 US 667 (1985); People v
    Cress, 468 Mich 678 (2003). (Defendants brief,p18-19).

                                                 Page 4 of 30



                                                                            Sanford_NSB_000488
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19215 Filed 07/31/20 Page 6 of 31




    been a miscarriage of justice. See People v Jones, 190 Mich App 509 (1991); People v

    Winegar, 78 Mich App 764 (1977). Defendant has not alleged any defect in the plea

    proceeding.3


            Zaleski, supra, held that a defendant bears the formidable burden of showing the

    conviction is manifestly unjust4 in ordertowithdraw the plea. The legal standard defendant
    must meet to withdraw a guilty plea after sentencing requires defendant to establish by

    clear and convincing evidence that the plea should be set aside to correct a manifest
    injustice. See People v Taylor, 383 Mich 338 (1970). Clear and convincing evidence is:

            [that which produces]       in the mind of the trier of fact a firm belief or
                                        .   .   .


            conviction as to the truth of the allegations sought to be established,
            evidence so clear, direct and weighty and convincing as to enable [the fact
            finder] to come to a clear conviction, without hesitance, of the truth of the
            precise facts in issue. In Re Martin, 450 Mich 204, 227; 538 NW2d 399
            (1995) (quoting In Re Jobos, 108 NJ 394, 407-408; 529 A2d 434 (1987).



            The standard of proof is clear and convincing because defendants plea of guilty

    conclusively establishes the fact of his guilt, a prerequisite for the imposition of any
    punishment by a court of law. See Norris v State, 896 NDE2d 1149 (lnd,2008). In other

    words, a conviction predicated upon a guilty plea is as conclusive as a verdict pronounced


    3Sanford has not asserted any due process violation as a basis to withdraw his plea. He does not claim his
    plea was involuntary, attributable to force, fraud, fear, ignorance, inadvertence or mistake. See People v
    Zalesk4 375 Mich 71(1965).
    4Michigan law contains language to the effect that subsequent evidence strongly suggesting defendants
    innocence is sufficient to meet the standard for vacating a guilty plea. See People v Mauch, 397 Mich 646
    (1976); People v Rucker, 254 Mich 342 (1931). The court equates this standard with, or refined to, clear and
    convincing evidence, as defendants brief seems to assert. (Defendants Brief,p16,19,20)
                                                    Page 5 of 30



                                                                              Sanford_NSB_000489
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19216 Filed 07/31/20 Page 7 of 31




    by a jury. See People v Serr, 73 Mich App 19 at 28 (1976); People v Ginther, 390 Mich

    436(1973); Kercheval v United States, 274 US 220(1927); People v Wolff, 389 Mich 398
    (1973).
              United States v Brown, 250 F3d 811 (3dCir,2001) held the defendant must have a

    fair and just reason for withdrawing a guilty plea. Bald assertions of innocence are
    insufficient to permitthe withdrawal of a guilty plea, as are mere assertions, conclusions or

    whim. See United States v Salgado-Ocampo, 159 F3d 322 (7thCir, 1998); Brown, supra;

    Zaleski, supra; Blackledge, supra. See also State v Truman, 187 Wis2d 621 (s App,
    1994); State vBrunton, 203 s 2d 195 (Ms App, 1996); Beck vAngelone, 261 F3d 377

    (Ca4, 2001); In Re Martin, 450 Mich 204 (1995).              Assertions of innocence must be

    buttressed by facts in the record that support a claimed defense. Salgado-Ocampo,

    supra. Under Michigan law, such facts must be established by clear and convincing

    evidence.


           3. A plea conviction carries the presumption of verity.
           The plea taking procedure is a solemn proceeding in open court wherein the

    defendant is personally addressed and personally responds tothe fact ofhis guilt. Serr, at

    27. A guilty plea is   ...   as solemn an occasion as the trial ofthe matter. Se,r, supra at 27.

    Serr held:

           It is the opinion of the court where a defendant has been found guilty by
           reason ofhis own statements as to all the elements required to be inquired
           into by GCR 1963.785.7, and his attorney has also confirmed the agreement


                                                Page 6 of 30



                                                                        Sanford_NSB_000490
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19217 Filed 07/31/20 Page 8 of 31




          and the defendant has been sentenced, neither he nor his attorney will be
          permitted thereafter to offer their own testimony to deny the truth of their
          statements made to induce the court to act. To do so would be to permitthe
          use of its own process to create what amounts to a fraud upon the court.
          This is based on public policy designed to protect the judicial process. Serr,
          supra at 28. (emphasis supplied).

          The United States Supreme Court has likewise held that solemn declarations

    pronounced in open court carry a strong presumption of verity. Black/edge vAllison, 431

    US 63(1977); Machibroda v United States, 368 US 487(1962); Price vJohnston, 334 US

    266 (1948). Admissions during the course of the plea will not be lightly disregarded.
    Taylor, supra, at 361-362.



            Michigan law and federal law require a defendant to provide sufficient reasons to

    explain the contradictory positions taken before the trial court inthe plea and in defendants
    motion to withdraw his guilty plea. See United States vJones, 979 F2d 317, 318 (3d Cir,

    1992); United States v Brown, 250 F3d 811 (3dCir, 2001); UnitedStates v Maher, 108 F3d

    1513 (2dCir, 1997); People vZaleski, 375 Mich 71(1965); Ruez, supra (concurrence).



           United States v Maher, 108 F3d 1513 (2dCir,1997) has been cited by the state as

    guidance because it has similar procedural facts to this case. In Maher the defendant

    entered a plea after he sat through extensive trial testimony from numerous witnesses in
    the prosecutions case. The defendant later moved to withdraw the plea. The court held

    when reviewing a belated claim of innocence the court must draw all permissible

    inferences in favor ofthe government and against the defendant especially when, as here,

                                           Page 7 of 30



                                                                    Sanford_NSB_000491
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19218 Filed 07/31/20 Page 9 of 31




    the defendant has gone to trial, heard most of the governments evidence, and then
    pleaded guilty, describing his wrongdoing and acknowledging that he could not effectively
    defend against the evidence. Maher, supra at 1530.


           B. The relief defendant seeks is predicated in part on newly discovered

           evidence.

          The state has strenuously urged this court to hold that the defendant should be

    precluded from relief based on newly discovered evidence because such relief is

    foreclosed by the defendants plea of guilty, as opposed to after a trial. There is a rule in

    some federal circuits and in some states that a guilty plea precludes orwaives the rightto a
    new trial based on newly discovered evidence.


           Other state and some federal courts have held that newly discovered evidence is

    relevant only where the defendant is seeking relief from a conviction after trial. See Majors

    v State, 946 S02d 369 (Miss App, 2006); People v Bamslater, 373 (Ill App3d 512, 2007);

    Weeks v Bowersox, 119 Fd3d 1342 (8thCir, I 997[Loken, J concurring]); State v Werre,

    325 NW2d 172 (ND, 1982). Courts have held a defendant is precluded from seeking to

    undermine the sanctity of his own guilty plea by challenging the facts in a post-conviction

    setting after declining to challenge those same facts at trial. The Supreme Court of Illinois
    in Bamsiater held:

           Independently of the foregoing analysis, and though not argued byany ofthe
           parties, we would strongly question whether a claim for relief underthe Post-
           Conviction Hearing Act premised upon newly discovered evidence of actual
           innocence can suffice to raise a cognizable constitutional deprivation where
                                           Page 8 of 30



                                                                    Sanford_NSB_000492
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19219 Filed 07/31/20 Page 10 of 31




           the challenged conviction was entered pursuant to a plea of guilty. We
           believe that defendants post-conviction claim of actual innocence cannot be
           deemed to deprive him of his due process rights in the face of the fact that
           the defendant previously confessed to the commission of the crime in his
           plea.    ...There must be a substantial showing that his continued
           incarceration in the face of such evidence would violate his rights under due
           process. If a defendant claims that his guilty plea was coerced, then that
           coercion provides the necessary constitutional deprivation for which post-
           conviction relief would be appropriate, but not where he claims actual
           innocence in the face of a prior, constitutionally valid confession of guilt.
           (emphasis supplied).

    See also Majors v State, 9046 S02d 369 (Miss App 2006). (Defendant cannot use newly

    discovered evidence to claim a different result on retrial because his guiltyplea nullifies any

    argument that undiscovered evidence would prove his innocence).


           The Michigan appellate courts have not conclusively ruled on this point. This court

     concludes that such a holding must be generated by a court of greater authority. But this

     court declines to hold that a guilty plea is an insurmountable barrier to relief because it
     does not comport with justice or truth, the goal ofjudicial proceedings. See i.e. MRE 102.

     The integrity ofthe judicial process in a plea withdrawal is protected in law from conclusory

     and vague allegations, as well as contentions which are wholly incredible or frivolous. See
     Blackledge, supra, at 97. But more to the point, the state can have no interest in the

     punishment of a person who is innocent in fact, even if the conviction is based upon

     defendants plea. Moreover, no consideration of any procedural burden should outweigh
     the purpose of the criminal law, that justice be done and truth ascertained. This
     proposition is so fundamental a principle to this (and every) legal system that no society

     willing to call itself civilized should bar redress where a miscarriage of justice can be
                                            Page 9 of 30



                                                                     Sanford_NSB_000493
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19220 Filed 07/31/20 Page 11 of 31




    satisfactorily demonstrated by competent evidence.          Accordingly, the court holds
    defendants demonstration of actual innocence by clear and convincing evidence should

    not be foreclosed by a plea ofguilty. The legal safeguards setforth in law are sufficient to
    otherwise protect the legitimate interests of finality, etc. And, it is the interests of both

    parties which is at stake in a criminal case. See People v Marsh, 14 Mich App 518,

    dissent, at 547 (1968).



                     Ill. DEFENDANTS GROUNDS TO WITHDRAW PLEA


           A. Defendant has failed to establish by clear and convincing evidence
           that the alibi supports defendants actual innocence because the alibi is
           false.

           An alibi (lack of presence) is a defense based on the physical impossibility of

    defendants guilt by placing the defendant in a location other than at the scene of a crime

     at the relevant time. People v Mu/lane, 256 Mich 54,58 (1931); People v McGinnis, 402

     Mich 343 (1978).


            Defendants defense of lack of presence hinges exclusively on the testimony of

     William Rice (Rice).



            Rice Is a former Detroit Police Officer and former head ofthe Homicide division. He
     retired in 2006 and does criminal investigations. Rice has known Sanford more than ten

                                           Page 10 of 30



                                                                    Sanford_NSB_000494
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19221 Filed 07/31/20 Page 12 of 31




    years, because Sanfords aunt, Cheryl Sanford (Cheryl), is Rices girlfriend. On September
     17, 2007 Rice was semi-living with Cheryl at 17383 Teppert, located about one half mile

    from Sanfords house on Beland. Rice testified Sanford was with him (and others) at

    Cheryls house when the homicides occurred.


            Rice recalled the evening of September 17, 2007 because That evening he

    (Sanford) was there with me at the time that the alleged crime took place. (Transcript
    Hearing, October 28, 2008 (TH),p8).



            Rices testimony established the approximate timeline for that evening and the

    following morning:

            8:30 p.m. Rice drove Sanford, his mother Tamika, and sister from their
            house on Beland to Cheryls house on Teppert where they ate a late dinner.5
            Sanford was wearing light colored pajama pants. (TH,plO). Sanford
            played on the computer in the basement all night.

            11:00 p.m. Everyone except Sanford eats dinner.6
            11:30 p.m. Rice tells Sanford to get ready to go home.
            11:45 p.m. Rice drives Sanford, his mother and sister home on Beland.7
    5Rice testified he was in the kitchen with Sanfords older cousin Nathan, Tamika and Cheryl, where they
    discussed how to cook a roast for a couple of hours. (TH,p14).
    6Everyone but Davontae ate dinner roughly about 11:00.
    7About 11:30 p.m. Rice told Sanford to get dressed to go home. Rice left Cheryls house to take Sanford, his
     mother and sister back to Sanfords home on Beland about 11:45 or 11:46. Q. Okay, so what time did you
    drop Davontae an[d] the others off at Davontaes house? A. Wthin minutes within minute, I would say
                                                                                   -   -

     11:45, 11:46. (TH,pl 8). A. We left the house at 11:45. Q. And how do you know it was 11:45 when you
                             .   .


    left the house? A. One, theres a huge clock right there. Two, we wanted to make sure that Davontae was in
    school the next day. So, at 11:30 I was telling him to lets get dressed cause I was gonna personally take him
    to school the next day; and three, the time became the topic between 11:30 and 11:45. (TH,pl 5).

                                                 Page 11 of 30



                                                                               Sanford_NSB_000495
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19222 Filed 07/31/20 Page 13 of 31




           11:46 p.m. Rice then drives Nathaniel home to Mt. Clemens. Rice returns to
           Cheryls house on Teppert in Detroit where he remains for the balance of the
           night.
           1:39 a.m. Rice is awaked at Cheryls by a call from Dale Collins about
           Sanford. Rice goes back to sleep at Cheryls house on Teppert until the next
           morning. (TH,p8-18).


           Detroit police Investigator Art W,mmer, an expert in cell phone forensic and cell

    record interpretation, examined Rices cell phone records (admitted as Exhibit G).

    Wimmers testimony established that as a general rule the cell phone makes and receives
    phone calls from the cell phone towers closest to the phone that is being used:

           a. Cheryl Sanford lives at 17383 Teppert, Detroit, located near cell tower
           154;
           b. Rice lived at 3312 Oakman Blvd., Detroit near tower 141; and

           c. Nathaniel lived at 25 Mulligan St., Mt. Clemens, Ml, near tower 308.

           The distance between 19700 Beland St. (Sanfords house), Detroit and 25 Mulligan

     Dr., Mt. Clemens (Nathaniels house), is between fourteen and seventeen miles, depending

    on the route.


           Rices cell record revealed the location and tower used by Rices cell phone on the

    evening of September 17 and the morning of September 18, 2007:




                                         Page 12 of 30



                                                                 Sanford_NSB_000496
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19223 Filed 07/31/20 Page 14 of 31




      TIME OF CALL          DURATION          DIALED        TOWER          DIRECTION
                                              NUMBER                       OF CALL

    1. 10:52.26 p.m.        47sec.            300-1294       193           out
    2. 11:18.15 p.m.        9min.4lsec.       300-1294       308           out
    3. 11:56.44 p.m.       19 seconds         224-8298       141           out—to Rices wife
    4. 11:58.34p.m.        6min.59sec.        485-1298       141           out—toCheryl
    5. 1:44 a.m.           6 mm. 19 sec.      485-1298       141           in —from Cheryl
    6. 1:58 a.m.           6 mm. 16 sec.      485-1298       141           out to Cheryl
                                                                                 -




           It is clear from Rices own cell records Rice was in Mt. Clemens at 11:18 p.m. on a

    call which lasted almost ten minutes. It is physically impossible for Rice to have been at

    Cheryls house on Teppert St. with Sanford waiting to drive Sanford home as Rice testified
    and on his phone in Mt. Clemens at the same time.


           Indeed at 10:52 p.m. on the evening ofSeptember 17, Rice could not have been at

    Cheryls house eating since the cell phone call that was made at that time would have been
     routed through cell tower 154 which services Cheryls house. Instead, the phone call was

     made through cell tower 193.


           It is clear from Rices cell records that Rice did not return to, nor sleep at, Cheryls

     house as he testified to under oath during the hearing, but instead went to his house on

     Oakman. All the calls on Rices cell phone for the remainder of the night used tower 141,

                                           Page 13 of 30



                                                                    Sanford_NSB_000497
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19224 Filed 07/31/20 Page 15 of 31




    the tower closest to Rices home. Cheryls phone calls with Rice used tower 154 closest to
    her house. So, Rice was not with Cheryl as he testified.8


            The evidence further demonstrates that between 1:39 a.m. and 8:03 a.m. on

    September 18, 2009 there were nine cell phone calls between Rice and Detroit Homicide
    Officer Dale Collins, Rices best friend. All nine calls were received by Rice off tower 141.



            At 1:39 a.m. Rice received a phone call from Collins on his cell phone off tower 141:
            Q. Did he awaken you from sleep?

            A. (Rice) I want to say, yes.

            Q. Where were you sleeping at the time?

            A. On Teppert.
             Q. Okay, so youre sleeping on Teppert and you, you get a call from Dale
             Collins -   -




            A. That is correct. (TH,p43,44).

             Q. And did you have any concerns about Davontae?

            A. None.
             Q. And what happened after you talked to Investigator Collins?

            A. I went back to sleep. (TH,p22).


             Rices testimony that he went to back to sleep at Cheryls house on Teppert St.


     8Nor was it Cheryl who left Rice alone on Teppert if she were not there as Rice said.
                                                  Page 14 of 30



                                                                               Sanford_NSB_000498
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19225 Filed 07/31/20 Page 16 of 31




    after he spoke to Collins is false. Rice made and received several calls using his phone off
    tower 141 near his house, not off tower 154 near Cheryls house.


            Rice agreed to drive Sanford to school the next morning but said he did not because

    he received a call in the morning that Sanford was not home. Rice called Russell and left
    messages that I was available and that Davontae was at the house at the time the

    shooting occurred. (TH,p26).

            Q. Have you interfered at all in this case?

            A. No.
            Q. Okay. Have you been getting updates from your friends on the police
            force about whats going on on the case?
            A. No.



            Collins called Rice nine times that night (between 1:39 a.m. and 5:35 a.m.).9 Collins
     spoke with Rice twice and left seven voice mail messages during the night. Rice retrieved

     each of the seven messages shortly after Collins called. The inference is that the
     messages were left for Rice by Collins about Sanford, the stated purpose of the first call.

     Rice knew sometimes a witness is more than a witness. (TH,p82).



            Moreover, Sanford told Collins on the night of the murders that Rice dropped him

     (Sanford) off before the murders, about 9:00 p.m.

     9Collins called Rice at 1:39.57 am., 2:54.10 a.m., 2:55.58 a.m., 3:11.16 a.m., 6:26.04 a.m., 6:44.37 a.m.,
     7:05.42 a.m., 8:03.29 a.m. and 17:35.15 a.m.
                                                 Page 15 of 30



                                                                              Sanford_NSB_000499
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19226 Filed 07/31/20 Page 17 of 31




            It is clear Rices testimony, presented by Sanford in support of his lack ofpresence

    defense is false and does not support Sanfords innocence. Rices testimony can only be

    designed to create the false impression with the court that Sanford was with Rice, the
    former head ofthe Homicide Division ofthe Detroit Police Department, when the murders

    occurred. The only conceivable purpose of Rices testimony is to direct the court to the

    false conclusion that Sanford could not have committed (or participated) in the murders

    because Sanford was with Rice. This testimony is clearly false, this defensefails and does
    not support Sanfords claim of actual innocence.



            B.     Defendants claim his conviction is predicated on a false

            confession is unsupported by clear and convincing evidence.
            Defendants second ground is for relief is based on the assertion that his

     confession is false. Defendant claims his two [presumably written] statements to police
     grew richer and more detailed consistent with the development of the facts as they

     became known to the police. Defendant asserts his (unidentified) confession was not his,

     but the product ofpolice.0 In this motion defendant seems to blend these four statements
     into one under the generic term confession without specifically identifying the legal
     infirmity ofeach ofdefendants statements, nor accounting for defendants statement under

     oath at the plea.


     10The trial record contains a similar declaration. The issue was not developed in this hearing beyond the
     defendants statement to the forensic examiner.
                                                 Page 16 of 30



                                                                             Sanford_NSB_000500
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19227 Filed 07/31/20 Page 18 of 31




            The defendant actually made several statements, three to the police (one ofwhich
    was a confession) and one statement to the court under oath in the course of the plea.

    The statements relevant to this motion are:

            1. Defendants oral statement on Beland St. to Officer Collins on September
            18, 2007, (about 1:39 a.m.);
            2. A (first) written statement to Sgt. Russell on September 18, 2007 (4:00
            a.m.);
            3. A (second) written statement to Sgt. Russell on September 18, 2007 (9:30
            a.m.);
            4. Defendants testimony under oath during his guilty plea;
            5. Defendants statement to Tillman; and

            6. Defendants statement to the PSIR author.


            In defendants oral statement to Collins and first written statement to Russell,

    Sanford admits he knew of the plan to rob Robinson with others but abandoned the act

    before the murders happened. In Sanfords oral statement to Collins11 defendant admits:

            1. Rice dropped Sanford off before the murders, about 9:00 p.m.

            2. Robinsons house was a known dope house.
            3. Sanford got in a car with others, who were planning to rob Robinson, and
            saw the guns.
            4. Sanford changed his mind about participating and got out of the car.
            5. While at home Sanford heard shots and saw a fleeing perpetrator in his
    11This oral statement was testified to by Collins not Russell. However, Russell confirmed defendant did make
    such a statement on the street but did not recall its content.
                                                 Page 17 of 30



                                                                              Sanford_NSB_000501
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19228 Filed 07/31/20 Page 19 of 31




            yard who Sanford identified as Tone Tone.
            6. Sanford drove around with police to point out locations.


            In Sanfords first written statement taken by Russell he named PBI Tone, Tone

    Tone and his cousin Carrie all meeting to discuss a robbery of Robinsons (Milk Duds)
    house on Runyon. Sanford told Tone not to steal anything identifiable from the house
    because such a theft could result in their apprehension (getting caught). Sanford saw a

    chopper, mini-14, a .38 and .45. Los drove up and they all drove by Robinsons house

    where Sanford sawa car in the driveway. Sanford changed his mind and went home. He
    heard shots and saw Tone Tone jump the fence near defendants yard.12 Sanfords

    mother told him she saw the police outside with a dog. Sanford left the house and
    approached police on the street thats when I walked down the block and told you what
                                             —




    happened. Sanford denied he fired a gun or was around anyone that was firing a gun.



            In Sanfords second written statement taken by Russell Sanford admitted he

    participated in the murders. Sanfords statement is a detailed narrative of the events
    leading up to and included the commission of the murders.



            Sanford presents no evidence that this statement is not his, or that it is legally

    deficient. There is no evidence that the chopper and/or mini-14 do not shoot 7.62 x 39


    12Rice testified Collins told him this in the phone call at 1:39.

                                                    Page 18 of 30



                                                                        Sanford_NSB_000502
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19229 Filed 07/31/20 Page 20 of 31
 4




     bullets.13 In his first two statements, oral to Collins and written to Russell, Sanford never

     says four weapons were used, only that he saw four weapons. Nor would Sanford know
     since he claimed to have abandoned the crime and wasnt there.


             Defendants second written statement was made to Sgt. Russell at about 9:30 a.m.

     on September 18. This statement consists ofa detailed narrative ofthe events leading up

     to and the perpetration ofthe murders. Sanford named his accomplices as Tone, Tone
     Tone, Los and Carrie. In this statement Sanford described the position of the four

     victims who were killed in the front room and drew a sketch ofthe room with the position of

     the victims bodies. Sanford also stated he sawand spoke to a woman in a back bedroom.


             Defendant offers his own statement to the forensic examineroffered to counter his

     written statements. The court cannot evaluate the credibility of a witness who does not

     testify. People v Bowyer, 108 Mich App 517 (1981). That statement is hearsay precluded

     by the plain language of MRE 802 and MRE 801 (d)(2). The defendants statement to the

     forensic examiner does not constitute competent evidence and cannot meet the threshold
     of clear and convincing evidence. People v Williams, 228 Mich App 546 (1998); In Re

     Martin, 450 Mich 204 (1995) quoting In Re Jobes, 108 NJ 394 (1987).


             Finally, in the course of his plea, defendant also confessed to taking part in the

     murders. Defendant admitted that he went to 1974 Runyon St. to rob it with Bug, T and

     13Sanford never provided a definition for what he identified as a mini 14.
                                                   Page 19 of 30



                                                                                  Sanford_NSB_000503
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19230 Filed 07/31/20 Page 21 of 31




    Homey. Defendant had a gun, a mini 14, which he shot into the house from outside.

    Defendant went into the house and more shots were fired once they went inside.14


            Robinsons house was targeted because it was a drug house. Defendant said his
    cousin Bug was talking about it (the robbery) and defendant did not want anyone to die,
    but justwent along with the plan. They met in front of defendants house at 19700 Beland

    before the shooting. His cousin drove and the other persons had hand guns and long guns

    including an AK. Defendant left the scene on foot with Homey and the other two left in a
    van. Defendant admitted that he and Homey fled from the scene on the route that a

    canine officer had previously tracked with his dog with respect to the route that the

    perpetrators took after the murders. Defendant watched the prosecutor display the track
    with the red laser pointer up Runyon and down State Fair and admitted that was the route
    he and Homey used to flee the scene. Defendant returned the mini 14 to Homey.



            In evaluating the truthfulness of these statements, it should be noted that

    defendants statements are corroborated by other evidence or facts that heavily point to

    defendants involvement in the murders. For example, the sketch that the defendant made

    ofthe scene ofthe murders at Tolberts request is very similar to the one made by Police

    Officer Lori Briggs, who arrived at the scene of the murders at 12:35 a.m., on September
     18. Sanford also accurately described the number, sex and location of the victims in the


     14Compare defendants statement in PSIR, infra, where he admits being in the house.

                                               Page 20 of 30



                                                                           Sanford_NSB_000504
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19231 Filed 07/31/20 Page 22 of 31




    house. Additionally, he correctly recounted that while leaving the scene ofthe crime there

    was an exchange of gunfire with a neighbor, Jesse King. Moreover, defendants pants
    tested positive for gunpowder residue, which is consistent with his being at the scene ofthe

    murders. Defendant also said he washed his gym shoes.15 Finally, in addition to

    defendants own multiple statements placing himself at the scene, the court notes that the
    in-court identification of defendants voice by the one surviving adult, Valerie Glover, also

    puts defendant squarely at the scene of the crime while it was occurring. Interestingly,
    Glovers recollections of what was said by the perpetrators corroborate defendants

    statements that the purpose of the crime at Runyon St. was robbery.



            As against this, the defendant asserts that the court should disregard this
     confession to the police and testimony under oath in court at the plea proceedings for

    various factual reasons: there were inconsistencies in the various statements that he gave

    to the police and in his plea relative to the names of the accomplices; he did not correctly

     identify all the types and number of weapons that were used (although defendant did
     correctly describe that one of the accomplices used a .45 caliber gun); that his description

     of what he was wearing did not match the description provided by Reverend King, a

     neighbor, who witnessed and exchanged gunfire with two persons walking away from the
     scene ofthe crime; and that there were discrepancies between Glover and defendant asto


     15Russell and Williams both testified to the washing of gym shoes. Defendant told Russell he washed them.
     Williams retracted testimony to the effect that Rice washed Sanfords shoes. Contrary to defendants
     assertion (DefendantsBrief,p34), Williams also retracted the statement that Smothers told him the police had
     the wrong person. Williams suffered a closed head injury which affects his memory. (TH7-13-10,p202-204).

                                                  Page 21 of 30



                                                                               Sanford_NSB_000505
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19232 Filed 07/31/20 Page 23 of 31




    what was said during the murders. The defendant also points out that in the report issued
    bythe Michigan Department of Community Health concerning his competency to waive his

    Miranda rights the Forensic Examiner recounted that in her interview the defendant stated
    he was innocent and that his confession to Sgt. Russell was the product of being drunk

    and high on marijuana. This is not evidence. MRE 802; MRE 801(d)(2). Defendant
    further argues that to the extent that he gave accurate details about the murders, he was

    provided those by police.16


             On this latter point the court notes a lack of any real evidence that police supplied

    the defendant with any details about the murders. Actually, the evidence reflects that the
    police, in fact, did not give information to the defendant. For example, with respect to the

    sketch that the defendant made, which substantially accurately depicts the scene of the

     crime, the unrebutted testimony is that Commander Tolbert asked defendant to describe

    the inside ofthe location. Sgt. Russell did not suggestwhat the interior looked like and did
     not even ask him to draw the picture. Sgt. Russell denied that he had pictures of the

     locations and denied that he showed Sanford any pictures. If false, defendant has not

     16The court is cognizant of defendants youth, susceptibility to suggestion and immature decision making
     abilities vis a vis common sense, general knowledge and experience. These and other factors including
     techniques of the questioner, can easily lead to false confessions. The court is likewise aware that the human
     tongue is as capable of uttering truths as it is of uttering falsehoods, although such a predilection is not a
     function of age. Nevertheless, defendant has not established by evidence that Russell is the real author of the
     statements merely because he took them. Nor is there any evidence Russell filled in the detail of defendants
     statement as time passed and as events unfolded during the investigation. The scenario is possible and may
     even be a documented technique of over-zealous or unconscionable police. But defendant has presented no
     evidence that any of his statements were the result of this technique. (. . . it is impossible to tell.
     Defendants brief). The defendant asserts and assumes police contamination (which the court
     acknowledges can happen) but has advanced no evidence which supports this theory. Such an assertion is
     the classic definition of speculation. Mere speculation cannot amount to clear and convincing evidence.
     Matter of Hulbert, 186 Mich App 600,605 (1990). Moreover, the only contamination by police is associated
                                                   Page 22 of 30



                                                                                 Sanford_NSB_000506
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19233 Filed 07/31/20 Page 24 of 31




    shown it to be so. It is mere speculation that the police might have provided the defendant

    with the details and then somehow convinced him to use those details in his statements.
    Mere speculation cannot amount to clear and convincing evidence. MatterofHulbert, 186

    Mich App 600, 605 (1990).


            It may be that there are unexplained discrepancies between the various statements

    ofthe defendant or others involved, such as Glover and King. Indeed, on this score, it may
    be that the defendant subsequently recanted his statement while being interviewed by the
    Forensic Examiner. Nevertheless, in a candid discussion in a recorded telephone

    conversation with his stepfather, Jermaine Tillman, the defendant specifically identified his

    accomplices to be the same persons he identified during his plea, even correcting his

    stepfather as to the name of one person:

            SANFORD: Hey...

            TILLMAN: Yeah.

            SANFORD: Its, its a thing thats called a second chance, you got have things like
            be 14 or 15 or whatever. You, you only get ten years or something like that.
           TILLMAN: Well, well, you going to get back on appeal though, man.

            SANFORD: Iknow.

           TILLMAN: You going to get back on appeal though. But what... but give me the


    with the defense witness Rice.
                                          Page 23 of 30



                                                                    Sanford_NSB_000507
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19234 Filed 07/31/20 Page 25 of 31




           names though.

           SANFORD: Hold on. Hold on. Hello?
           TILLMAN: Yeah. Yeah.
           SANFORD: I told you.
           TILLMAN: Bernardo too?
           SANFORD: No. No.
           TILLMAN: Nardo had nothing to do with it?
           SANFORD: No.
           TILLMAN: Okay, It was just Bug, Breezy and Homie, huh?
           SANFORD: T, not Breezy.
           TILLMAN: I know, I know, T Breezy.
           SANFORD: Yeah. Yeah.
           TILLMAN: And Big Homie.
           SANFORD: Yeah.
           TILLMAN: Okay. Who (sic) white van was that there, though?
           SANFORD: A white van?
           TILLMAN: Yeah, it wasnt no van you all was using? There wasnt no van or
           nothing?
           SANFORD: Oh, yeah, yeah. What was I saying? Oh, no. I, I gotta get off the
           phone.
           TILLMAN: Okay.

           Tillman testified the conversation with defendant was about the Runyon St. murders.

     His explanation ofdefendants identification of the other perpetrators was that defendant

                                          Page 24 of 30



                                                                  Sanford_NSB_000508
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19235 Filed 07/31/20 Page 26 of 31




    lies.


            Similarly, Sanford admitted to being involved with the murders as recounted in the
    presentence report. Defendant admitted he was in the house and saw the bodies. He

    identified his cousin and mentions robberies:

            It wasnt me from the beginning anyway. It was my cousins. We was in the
            car smoking weed, drinking   .   .I used to look up to my cousins as like my
                                                 .


            role model or brother. They used to put me on licks (robberies) and stuff...
            Id never do it.. I told the police I didnt shoot one time cause I was scared.
                             .


            I walked in the door and sawthe bodies and got scared. Im chasing behind
            my cousin, running. (PSIR,p4).


            At best, therefore, there is conflicting evidence as to the defendants abstract

    protestations of innocence and his admissions of guilt which cannot amount to clear and

    convincing evidence of innocence. See for example, Matter ofMcDuel, 142 Mich App 479,
    48991985) (the record does not reveal clear and convincing evidence that respondent is

     mentally ill. The evidence was, at most, conflicting on this issue.) Taken as awhole, such

    discrepancies do not lead to a conclusion that the defendant is innocent, under the clear
    and convincing evidence standard. Taken as a whole the various conflicting statements

     made by the defendant along with the physical evidence does not create in this court a
    firm belief or conviction.. [made] without hesitance, Martin, supra, 450 Mich at 227, that
                                 .




    defendant is innocent.




                                                 Page 25 of 30



                                                                   Sanford_NSB_000509
S.
     Case
      I   2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19236 Filed 07/31/20 Page 27 of 31




                               C. Smothers confession does not provide clear

                             and convincing evidence of defendants innocence.

                 Finally, defendant maintains that his innocence is established by a statement made

         by another person, Vincent Smothers, who confessed to the murders that underlie the
         defendants conviction.7


                 Smothers gave a statement to Sgt. Williams about the Runyon St. murders. To

         summarize, Smothers indicated that there were three men and possibly a woman who had

         been killed. He correctly identified the location of the house and the type of house. He
         had done the killings based on a contract he had from Leon Payne. He further stated that

         he used an AK-47 and that Nemo had used a .45 caliber pistol. While Nemo had

         commenced shooting into the house through a window, Smothers shot when he was inside
         the house. Smothers noted that a female ran from the front ofthe house into a rear room

         where she hid under a bed. Smother said she was uninjured. Smothers went into the

         bedroom and told her that everything was all right and that she did not have anything to
         worry about. He also noted that there was a little boy in the house, who told Smothers he
         was fine.18 At that point, Smothers did a quick search ofthe house, went to the basement,


         17The court assumes that Smothers statement was offered pursuant to MRE 804(B)(3) because of his
         unavailability on the ground of privilege from testifying. MRE 804(a)(1): A statement tending to expose the
         declarant to criminal liability and offered to exculpate the accused is not admissible unless the corroborating
         circumstances clearly indicate the trustworthinessof the statement. The corroborating circumstances are not
         confined to the statement but to all the circumstances. In this case the circumstances include Smothers
         seeking to seal the record, close the court and twice assert his 5th Amendment right not to testify on advice of
         two different lawyers at two different times, and all the circumstances of the statement.
         18Smothers said he was very professional and limited his acts to his targets. Smothers said Robinson was a
         contract killing. Robinson sat in his house in front of a wide open door. Yet the front of the house was
         sprayed with bullets with no regard for who may have been inside and the lone target was visible from outside,
                                                        Page 26 of 30



                                                                                      Sanford_NSB_000510
Case
 4   2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19237 Filed 07/31/20 Page 28 of 31




    came back upstairs, and they left through the front door. They walked around the corner
    and left in a Jeep. Smothers took about $2,000.00 in cash and a half pound of marijuana.


            In considering Smothers statement, the court agrees with defendant that some
    portions of his statement do reflect a detailed depiction of the scene of the crime and a

    plausible version of what happened. There is also the unexplained match in ballistics of

    the .45 caliber Nemo used at Runyon St. which was seized at Promenade. (Transcript,
    Smothers Confession). Although Smothers statement clearly implies that only Nemo and
    he were presentthat inference is not conclusive. To paraphrase, Judge Boggs concurring

    opinion in United States v Arthur, 949 F2d 211, 218 (CA 6, 1991), Smothers statement

    does not automatically exonerate the defendant.


            Nevertheless, there are certain portions ofSmothers statement that are inconsistent

    with the physical evidence and Glovers testimony. Contrary to Smothers statement that

    only Nemo fired from outside, shell casings were found outside the house from not only a

     .45 caliber gun (April28, 2008,p31) but also 7.62 x 39 casings.19
            Q. Did you go into the house?

            A. (Smothers): Yeah.
            Q. (Sgt. Williams):     -   -   or did you shoot them outside?


    somewhat contrary to his own proclaimed modus operendi.
    19The ballistics experts differed slightly as to the number of weapons the casings were fired in. The states
    expert opined at least three. The defendants expert said two and the balance lacked sufficient criteria to
    properly identify and could be one or up to thirteen. Smothers also said: The only incident with the AK
                                                   Page 27 of 30



                                                                              Sanford_NSB_000511
    Case
     q   2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19238 Filed 07/31/20 Page 29 of 31
I




                A. (Mr. Smothers): Went into the house. (4-8-08,p41).


                Additionally, Smothers testimony about his statements to Glover is inconsistentwith
        her statements as to what was said to her. At one point Glover testified that the person

        who was addressing her said, Wheres the shit?: Im bout to kill you. Glover also testified
        the person who came into the back room also asked Mike, Jr. Wheres the shit? and that

        Mike, Jr. did not respond. Needless to say there is a large discrepancy between Smothers

        claimed statement to Glover that everything was alright and she had nothing to worry
        about and Glovers statement the person said, Im going to kill you. Additionally, he
        repeated inquiries about Wheres the shit at? demonstrates that the motive behind the

        killings was robbery and not a contract killing.


                Glover testified that she heard movement in the basement and in Robinsons

         bedroom at the same time that she was talking to the person who came into the back

         bedroom with a gun. Glover said that person stayed in the room with a big gun the whole

        time. In other words, her testimony supports the inference that there were more than two
         persons committing the murders. Smothers said he went into the basement and so he

         couldnt have been there. Moreover, he said he left the AK with Nemo and didnt have a
         gun when he was with Glover in the bedroom.


                Finally, absent from Smothers statement is any reference to the altercation with


         was Carl. (Exhibitl ,Statement of Vincent Smothers,p29)
                                                    Page 28 of 30



                                                                       Sanford_NSB_000512
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19239 Filed 07/31/20 Page 30 of 31
 .4




      King.2°


              Contrary to the defendants suggestion, Kings testimony does not identify anyone
      as the shooter. While it may be generally more consistent with Smothers size, it is simply

      not probative of identity.



              Under all the circumstances, the court finds that Smothers confession does not
      present clear and convincing evidence that defendant is actually innocent ofthe crime.


              This court is aware it is bound to make a determination from the record, which is

      comprised from the evidence presented by the parties.


                                                   CONCLUSION



              Defendant has not adduced by clear and convincing evidence that he was actually
      innocent of the Runyon St. murders. The motion is vacate his guilty plea is denied; and




      20Smothers sought to extract this incriminating testimony through Smothers former lawyer Silver and an
      investigator which the court precluded because it was not permissible under the rules of evidence. That issue
      is on appeal. The defendant has repeatedly requested the state grant Smothers immunity, which the state
                                                   Page 29 of 30



                                                                                  Sanford_NSB_000513
Case 2:17-cv-13062-DML-RSW ECF No. 363-14, PageID.19240 Filed 07/31/20 Page 31 of 31




            IT IS SO ORDERED.




                                            BRIAN R. SULLIVAN
                                            Circuit Court Judge
    ISSUED: February 28, 2012                            -        4. TEUE COPY
                                                                    H M. GARRETT
                                                                    -,


                                                             ~~          OOUNTY CLERK




    declined to do.
                                   Page 30 of 30



                                                        Sanford_NSB_000514
